      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 1 of 39 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 AMERICA’S KIDS, LLC, individually and               Case No.
 on behalf of all others similarly situated,

                 Plaintiff,

         v.

 ZURICH AMERICAN INSURANCE
 COMPANY,

                 Defendant.


              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff America’s Kids, LLC (“Plaintiff” or “America’s Kids”), brings this Class Action

Complaint and Demand for Jury Trial against Defendant Zurich American Insurance Company

(“Defendant” or “Zurich”) for wrongfully denying its claims under an all-risk property insurance

policy for losses sustained due to the ongoing COVID-19 pandemic. Plaintiff alleges as follows

upon personal knowledge as to itself and its own acts and experiences and, as to all other

matters, upon information and belief, including investigation conducted by its attorneys:

                                   NATURE OF THE ACTION

        1.      Plaintiff America’s Kids is a family-owned business enterprise that operates 18

retail establishments, offering a range of children’s clothes, shoes, accessories, school uniforms,

toys, and furniture. Plaintiff employs hundreds of people across the country, including in Illinois,

New York, New Jersey, Pennsylvania, Maryland, and the District of Columbia. Plaintiff has been

forced—through no fault of its own—to close its doors to the public as a result of the COVID-19

global pandemic and pursuant to orders of civil authority (the “Closure Orders,” defined below),

bringing its business to a standstill.




                                                 1
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 2 of 39 PageID #:2




       2.      To protect its business in situations like these, Plaintiff obtained business

interruption insurance from Defendant, as set forth in Zurich’s Business Income Coverage Form,

No. PPP-0130 (08 16) (the “Business Income Coverage Form”) and Extra Expense Coverage

Form, No. PPP-0132 (08 16) (the “Extra Expense Coverage Form”). These two forms together

provide, inter alia, “Business Income” coverage, “Extra Expense” coverage, “Civil Authority”

coverage, and “Microorganism” coverage.

       3.      However, in blatant breach of the insurance obligations that Defendant voluntarily

undertook in exchange for Plaintiff’s premium payments, Defendant issued a blanket denial to

Plaintiff’s claim for Business Income losses or other covered expenses related to COVID-19 or

the Closure Orders. Finding itself in troubled times with an onslaught of insurance claims related

to COVID-19, Defendant abandoned the industry’s established standards of good faith and fair

dealing, instead issuing categorical denials without any meaningful coverage investigation,

hoping to deter policyholders from pursuing their rights, and forcing Plaintiff to file this lawsuit

to enforce its covered benefits under the Policy.

       4.      As a result of Defendant’s wrongful denial of coverage, Plaintiff brings this

action, on behalf of itself and all those similarly situated, for declaratory judgement establishing

that the COVID-19 pandemic has caused physical property loss and damage to property and

triggers coverage under the Business Income Coverage Form and Extra Expense Coverage Form;

for breach of Defendant’s contractual obligation under the Business Income Coverage Form and

Extra Expense Coverage Form; to indemnify Plaintiff and others similarly situated for Business

Income losses and Extra Expenses; and for violations of New York’s General Business Law

(GBL) § 349 et seq.




                                                    2
       Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 3 of 39 PageID #:3




                                              PARTIES

        5.     Plaintiff America’s Kids, LLC, is a limited liability company incorporated and

existing under the laws of the State of New York. Plaintiff operates retail establishments located

throughout the United States, including in Illinois, New York, New Jersey, Pennsylvania,

Maryland, and the District of Columbia.

        6.     Defendant Zurich is an insurance carrier organized under the laws of the State of

Illinois, with its principal place of business at 1299 Zurich Way, Schaumberg, Illinois 60196.

Zurich is part of the Zurich Insurance Group and is licensed to sell insurance in both Illinois and

New York.

                                   JURISDICTION AND VENUE

        7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

there is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        8.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2)

because (i) at least one member of the Class is a citizen of a different state than any Defendant,

(ii) the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none

of the exceptions under that section apply.

        9.     This Court has personal jurisdiction over Defendant because it is headquartered in

Illinois. At all relevant times, Defendant has submitted to jurisdiction in this state by: (a)

transacting business in Illinois; (b) contracting to insure persons, properties, or risks located

within Illinois at the time of contracting; and (c) making contracts substantially connected with

Illinois.

        10.    This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201




                                                   3
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 4 of 39 PageID #:4




because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of Business Income and Extra Expense

arising from the events detailed herein.

         11.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiff’s claims occurred in Schaumberg, Illinois

and within the Northern District of Illinois.

                                  FACTUAL BACKGROUND

I.       The Zurich All-Risk Policy.

         12.   In exchange for a substantial premium, Defendant issued to Plaintiff Policy No.

CPO 9156382-05 for the policy period between April 14, 2019 to April 14, 2020. The policy is

attached as Exhibit A (hereinafter, the “Policy”).

         13.   The Policy is an “all-risk” policy, meaning that it covers all risk of loss unless the

risk is expressly and specifically excluded. Specifically, Defendant agreed to pay for all losses

covered by a “covered cause of loss,” defined as “a fortuitous cause or event, not otherwise

excluded, which actually occurs during this policy period.”

         14.   The Policy was issued to Plaintiff and covers Plaintiff’s retail locations described

below.

         15.   Plaintiff has performed all of its obligations under the Policy, including the

payment of premiums.

         A.    Business Income Coverage

         16.   One type of coverage provided by the Policy is for loss of business income, often

called “business interruption” insurance. This coverage is specifically provided for in a section of

the Policy titled “Business Income Coverage Form,” Form No. PPP-0130 (08 16).




                                                 4
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 5 of 39 PageID #:5




       17.     Pursuant to the Business Income Coverage Form, Defendant agreed to “pay the

actual loss of ‘business income’” sustained by Plaintiff “due to the necessary ‘suspension’ of [its]

‘operations’ during the ‘period of restoration.’” (Business Income Coverage Form, § A.)

       18.     The “‘suspension’ must be caused by direct physical loss of or damage to

property” at insured premises. (Id.) “Suspension” means “the slowdown or cessation of . . .

business activities” or “that a part or all of the covered locations is rendered untenantable.”

(Exhibit A, Commercial Property Definitions, Form PPP-0103 (08 16), § 80.)

       19.     “Business income” is defined in relevant part as “net income,” i.e., “the net profit

or loss…that would have been earned or incurred before taxes,” plus “continuing normal

operating expenses.” (Id., §§ 5, 10, & 48.)

       20.     The Business Income Coverage Form also contains additional coverage for an

“Extended Period of Indemnity.” Pursuant to this additional coverage, Defendant agreed to pay

for the actual loss of Plaintiff’s business income caused by the business interruption described

above, but during an “extended period of indemnity.” (Business Income Coverage Form, § B.5.)

       21.     The Business Income Coverage Form further provides additional coverage for

“Expense to Reduce Loss.” Pursuant to this additional coverage, Defendant agreed to pay

“reasonable and necessary expenses” incurred by Plaintiff “to reduce the amount of loss of

‘business income.’” (Id., § B.4.)

       22.     The Business Income Coverage Form contains specific exclusions, but none

mention viruses or pandemics. (See Business Income Coverage Form, § C.)

       B.      Extra Expense Coverage

       23.     Another type of coverage provided by the Policy is for “extra expense.” This

coverage is specifically provided for in a section of the Policy titled “Extra Expense Coverage




                                                  5
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 6 of 39 PageID #:6




Form,” Form No. PPP-0132 (08 16).

       24.     Pursuant to the Extra Expense Coverage Form, Defendant agreed to “pay for the

actual and necessary ‘extra expense’” incurred by Plaintiff “due to direct physical loss of or

damage to property” at the insured premises. (Extra Expense Coverage Form, § A.)

       25.     “Extra expense” means “operating expenses [incurred] during the ‘period of

restoration’ that would not have been necessary to incur if there had been no direct physical loss

or damage to the property, provided such extra expense are incurred: (a) in an attempt to avoid a

‘suspension’ of or to continue those ‘operations’ which have been affected by the direct physical

loss or damage to the property; or (b) in an attempt to minimize the ‘period of restoration.’”

(Exhibit A, Commercial Property Definitions, Form PPP-0103 (08 15), § 24.)

       26.     The Extra Expense Coverage Form also contains specific exclusions, but none

mention viruses or pandemics. (See Extra Expense Coverage Form, § C.)

       C.      Civil Authority Coverage

       27.     The Policy also provides “Civil Authority” coverage under both the Business

Income Coverage Form and the Extra Expense Coverage Form. The Civil Authority coverage

provisions are provided in both Forms as “additional coverage” and thus provide an independent

basis for business income and extra expense coverage. This additional coverage can be triggered

even when the standard business income and extra expense coverage are not.

       28.     Under the Civil Authority coverage provisions, Defendant promised to “pay for

the actual and necessary ‘extra expense’” and “the actual loss of ‘business income’” sustained by

Plaintiff “resulting from the necessary ‘suspension’....if the ‘suspension’ or delay is caused by

order of civil authority that prohibits access” to the insured premises. (Business Income

Coverage Form, § B.1; Extra Expense Coverage Form, § B.1.) The order “must result from a




                                                 6
        Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 7 of 39 PageID #:7




civil authority’s response to direct physical loss of or damage to property located within one

mile” from the insured premises where the lost business income or extra expense was incurred.

(Id.)

         D.    Microorganism – Business Income Coverage

         29.   The Policy also provides “Microorganism” coverage under the Business Income

Coverage Form. Like the Civil Authority coverage provisions, the Microorganism coverage is

listed as an “additional coverage” and thus provides another basis for business income coverage.

         30.   Under the Microorganisms coverage provision, Defendant promised to “pay for

the actual loss of ‘business income’” sustained by Plaintiff due to the “necessary ‘suspension’ of

[Plaintiff’s] ‘operations’ from direct physical loss of or damage to [c]overed [p]roperty caused

by ‘microorganisms’…” (Business Income Coverage Form, § B.8.)

         31.   “Microorganisms” are defined to include “virus.” (Exhibit A, Commercial

Property Definitions, Form PPP-0103 (08 16), § 44.)

         *     *      *       *       *         *       *    *      *       *       *      *

         32.   The COVID-19 pandemic and the related Closure Orders triggered the Business

Income, Extra Expense, Civil Authority, and Microorganism coverages provided by the Policy.

II.      The COVID-19 Pandemic.

         33.   For years, if not decades, the Center for Disease Control and Prevention (“CDC”)

along with the World Health Organization (“WHO”) have been warning about the possibility of

an airborne virus that could cause a worldwide pandemic.

         34.   COVID-19 is a highly contagious airborne virus that has rapidly spread and

continues to spread across the United States.

         35.   COVID-19 is a physical substance and an organic human pathogen that travels




                                                    7
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 8 of 39 PageID #:8




through respiratory droplets. The virus physically transforms the air exposed to it and attaches

itself to surfaces and structures.

        36.     The COVID-19 virus spreads primarily by “fomite”—meaning objects, materials,

or surfaces that have been physically contaminated or infected by respiratory droplets—and can

survive on surfaces for extended periods of time. Recent information on the CDC’s website

provides that COVID-19 spreads when people are within six feet of each other or when a person

comes in contact with a surface or object that has the virus on it.1

        37.     According to a scientific study in The New England Journal of Medicine, the

coronavirus responsible for the COVID-19 disease—SARS-CoV-2—can physically infect and

survive on surfaces for up to 72 hours.2

        38.     Another scientific study documented in the Journal of Hospital Infection found

that human coronaviruses, such as COVID-19, can remain infectious on inanimate surfaces at

room temperature for up to nine days.3

        39.     While in some cases asymptomatic, COVID-19 is also known to cause severe and

sometimes fatal respiratory failure. This, in addition to the highly contagious nature of COVID-

19, renders any property exposed to the contagion unsafe and dangerous.

        40.     On March 11, 2020, the WHO declared that the emerging threat of COVID-19



1
 How COVID-19 Spreads, Ctr. for Disease Control and Prevention (April 13, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.
2
  Neeltje van Doremalen, Ph.D., et al., Aerosol and Surface Stability of SARS-CoV-2 as
Compared with SARS-CoV-1, The New England Journal of Medicine (April 16, 2020), available
at https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973?articleTools=true.
3
  See G. Kampf, et al. Persistence of coronavirus on inanimate surfaces and their inactivation
with biocidal agents (February 06, 2020), available at https://www.journalofhospital
infection.com/action/showPdf?pii=S0195-6701%2820%2930046-3.



                                                  8
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 9 of 39 PageID #:9




constituted a global pandemic.4

       41.     While some rogue media outlets have downplayed the danger and impact of the

COVID-19 pandemic, the scientific community and those personally and professionally affected

by the virus recognize COVID-19 as a cause of real physical loss and damage. Recently, the

Pennsylvania Supreme Court found that the COVID-19 pandemic constitutes a “natural

disaster,” namely because, like other identified natural disasters, it involves “substantial damage

to property, hardship, suffering or possible loss of life.” Friends of DeVito v. Wolf, No. 68 MM

2020, 2020 WL 1847100, at 10 (Pa. Apr. 13, 2020).

       42.     Governmental authorities and public health officials around the country have

similarly acknowledged that a pandemic causes direct physical loss and damage to property. For

example:

               a.      The State of Colorado issued a public health order indicating that
                       “COVID-19 … physically contributes to property loss, contamination,
                       and damage…” (Emphasis added);

               b.      The State of Washington issued a stay-at-home proclamation stating the
                       “COVID-19 pandemic and its progression … remains a public disaster
                       affecting life, health, [and] property…” (Emphasis added);

               c.      The State of Indiana issued an executive order recognizing that COVID-19
                       has the “propensity to physically impact surfaces and personal
                       property.” (Emphasis added);

               d.      The City of New Orleans issued an order stating “there is reason to believe
                       that COVID-19 may spread amongst the population by various means of
                       exposure, including the propensity to attach to surfaces for prolonged
                       period of time, thereby spreading from surface to person and causing
                       property loss and damage in certain circumstances.” (Emphasis added);

               e.      The State of New Mexico issued a public health order acknowledging the


4
 See WHO Director-General’s opening remarks at the media briefing on COVID-19, World
Health Organization (March 11, 2020), available at https://www.who.int/dg/speeches/detail/who-
director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.



                                                 9
       Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 10 of 39 PageID #:10




                       “threat” COVID-19 “poses” to “property.” (Emphasis added);

               f.      North Carolina issued a statewide executive order in response to the
                       COVID-19 pandemic not only “to assure adequate protection for lives,”
                       but also to “assure adequate protection of… property.” (Emphasis added);
                       and

               g.      The City of Los Angeles issued an order in response to COVID-19
                       “because, among other reasons, the COVID-19 virus can spread easily
                       from person to person and it is physically causing property loss or
                       damage due to its tendency to attach to surfaces for prolonged periods of
                       time.” (Emphasis added).

         43.   As these orders all recognize, during a pandemic, the presence of people—

whether confirmed carriers of COVID-19 or not—in places, like Plaintiff’s insured premises,

where business operations require frequent person-to-person and person-to-surface interactions,

renders those places unsafe and unusable.

III.     The Closure Orders and Other Action by Governmental Authorities.

         44.   Civil authorities across the country promptly responded to the presence of

COVID-19 in their jurisdictions by entering civil authority orders suspending or severely

curtailing business operations of non-essential businesses that interact with the public and

provide gathering places for individuals, including in cities and states with jurisdiction over

Plaintiff’s insured premises (the “Closure Orders”).

         45.   As discussed below, all of the various Closure Orders affecting Plaintiff’s insured

premises were issued in direct response to both the spread and physical presence of COVID-19

on persons and property throughout the areas immediately surrounding Plaintiff’s insured

premises as well as the hazards posed exposure to any human respiratory droplets. At the time

the Closure Orders were issued, civil authorities had confirmed that properties and premises

throughout their respective jurisdictions contained COVID-19 particles on surfaces and items of

property. At the same time, they acknowledged that the emergency posed by the COVID-19



                                                 10
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 11 of 39 PageID #:11




pandemic stemmed, in part, from the unavailability of reliable and efficient virus testing. In other

words, under pandemic conditions, exposure to any human respiratory droplets posed a serious

hazard to public health, grave enough to invoke the authorities’ emergency powers.

       46.     In issuing the Closure Orders, the civil authorities also recognized that the spread

of COVID-19 throughout their respective jurisdictions and the risks posed by hazardous human

respiratory droplets could not be sufficiently abated by cleaning and disinfecting frequently used

surfaces in public settings; it mandated that access to such surfaces be suspended altogether.

       47.     Plaintiff suspended business operations at each of its retail locations as a result of

the spread of COVID-19 in the areas surrounding its insured premises and/or the Closure Orders

described below.

       A.      New York

       48.     Seven of Plaintiff’s insured retail locations are located in the New York City area.

       49.     New York has been called the “epicenter” of the global COVID-19 outbreak.5

The State of New York confirmed its first case of COVID-19 on March 1, 2020.6

       50.     On March 7, 2020, Governor Andrew Cuomo declared a state of emergency after

89 cases had been confirmed in the state.7 On March 12, 2020, Mayor Bill de Blasio of New

York City likewise declared a state of emergency in New York City after 95 cases had been



5
 Jesse McKinley, New York City Region is Now an Epicenter of the Coronavirus Pandemic,
N.Y. TIMES, (March 22, 2020), available at https://www.nytimes.com/2020/03/22/
nyregion/Coronavirus-new-York-epicenter.html.
6
  Melanie Grayce West, First Case of Coronavirus Confirmed in New York State, WALL ST. J.,
(March 1, 2020), available at https://www.wsj.com/articles/first-case-of-coronavirus-confirmed-
in-new-york-state-11583111692.
7
 N.Y. Executive Order No. 202 (March 7, 2020), available at
https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-york.



                                                 11
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 12 of 39 PageID #:12




confirmed in the city.8 All sixty-two counties in the State of New York declared states of

emergency by March 16, 2020. In early April, Governor Cuomo likened the virus to “a fire

spreading.” 9

       51.      In response to the growing COVID-19 pandemic, Governor Cuomo and Mayor

De Blasio issued multiple executive orders including, but are not limited to, the following:

       a.       On March 12, by Executive Order 202.1, Governor Cuomo announced restrictions
                on mass gatherings.10

       b.       On March 16, 2020, Mayor de Blasio, by New York City Emergency Executive
                Order No. 100, announced further restrictions on businesses in New York City,
                specifically stating that “the virus physically is causing property loss and
                damage.”11

       c.       On March 18, by Executive Order 202.6, Governor Cuomo ordered that all non-
                essential businesses reduce their on-site workers by 50%, effective at 8:00 p.m. on
                March 20, 2020.12

       d.       On March 19, 2020, by Executive Order 202.7, Governor Cuomo ordered that all
                non-essential businesses reduce their on-site workers by 75%, effective at 8:00




8
 De Blasio Declares State of Emergency in N.Y.C., and Large Gatherings are Banned, N.Y.
TIMES, (March 12, 2020), available at https://www.nytimes.com/2020/03/12/nyregion/
coronavirus-new-york-update.html.
9
 Coronavirus Hot Spots Emerging Near New York City, N.Y. TIMES (April 5, 2020), available at
https://www.nytimes.com/2020/04/04/nyregion/coronavirus-new-york-update.html#link-
696ea085.
10
  N.Y. Executive Order No. 202.1 (March 12, 2020), available at https://www.governor.ny.gov/
news/no-2021-continuing-temporary-suspension-and-modification-laws-relating-disaster-
emergency.
11
   City of New York, Emergency Executive Order No. 100 (March 16, 2020), available at
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf.
12
  N.Y. Executive Order No. 202.6 (March 18, 2020), available at https://www.governor.ny.gov/
news/no-2026-continuing-temporary-suspension-and-modification-laws-relating-disaster-
emergency.



                                                12
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 13 of 39 PageID #:13




               p.m. on March 21, 2020.13

       e.      On March 20, 2020, by Executive Order 202.8, Governor Cuomo ordered that all
               non-essential businesses statewide close in-office personnel functions through
               April 19, 2020, effective at 8:00 p.m. on March 22, 2020.14 That same day, Mayor
               de Blasio, by New York City Emergency Executive Order No. 102, also ordered
               the closure of all non-essential business in New York City due to “the propensity
               of the virus to spread person-to-person and also because the actions taken to
               prevent such spread have led to property loss and damage.”15

       52.     As of June 16, 2020, there were 388,719 diagnosed cases of COVID-19 and

30,645 deaths reported in the State of New York.16

       B.      New Jersey

       53.     Two of Plaintiff’s insured retail locations are located in New Jersey.

       54.     The State of New Jersey confirmed its first case of COVID-19 on March 4, 2020.

       55.     On March 9, 2020, Governor Philip Murphy declared a public health emergency

and state of emergency in New Jersey.17

       56.     On March 16, 2020, by Executive Order 104, Governor Murphy suspended

operations of all gyms, movie theatres, bars, and casinos, noting that there were 178 positive




13
  N.Y. Executive Order No. 202.7 (March 19, 2020), available at https://www.governor.ny.gov/
news/no-2027-continuing-temporary-suspension-and-modification-laws-relating-disaster-
emergency.
14
  N.Y. Executive Order No. 202.8 (March 20, 2020), available at https://www.governor.ny.gov/
news/no-2028-continuing-temporary-suspension-and-modification-laws-relating-disaster-
emergency.
15
   City of New York, Emergency Executive Order No. 102 (March 20, 2020, available at
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-102.pdf.
16
   New York Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020), available at
https://www.nytimes.com/interactive/2020/us/new-york-coronavirus-cases.html.
17
 N.J. Executive Order No. 103 (March 9, 2020), available at https://nj.gov/infobank/eo/056
murphy/pdf/EO-103.pdf.


                                                13
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 14 of 39 PageID #:14




cases of COVID-19 in New Jersey at that time.18

       57.     On March 21, 2020, by Executive Order No. 107, Governor Murphy ordered all

nonessential retail businesses to close their brick-and-mortar premises and directed all residents

to stay at home until further notice, noting that there were “at least 890 positive cases of COVID-

19 in New Jersey” at that time, “with at least 11 of those cases having resulted in death.”19

       58.     As of June 16, there were 167,103 diagnosed cases of COVID-19 and 12,676

deaths reported in the State of New Jersey.20

       C.      Illinois

       59.       Four of Plaintiff’s insured retail locations are located in Illinois, largely in the

greater Chicago area.

       60.     The State of Illinois confirmed its first case of COVID-19 on January 24, 2020.

       61.     On March 9, 2020, Governor J.B. Pritzker declared all counties in the State of

Illinois as a disaster area, specifically “in response to the outbreak of COVID-19.” On April 1,

Governor Pritzker again declared all counties in the State of Illinois as a disaster area,

specifically “in response to the exponential spread of COVID-19.”21

       62.     On March 16, 2020, by Executive Order 2020-07, Governor Pritzker ordered the

suspension of on-premises consumption at all food, bar, and restaurant business—noting that



18
 N.J. Executive Order No. 104 (March 16, 2020), available at https://nj.gov/infobank/eo/056
murphy/pdf/EO-104.pdf.
19
 N.J. Executive Order No. 107 (March 21, 2020), available at https://nj.gov/infobank/eo/056
murphy/pdf/EO-107.pdf.
20
   New Jersey Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020), available at
https://www.nytimes.com/interactive/2020/us/new-jersey-coronavirus-cases.html.
21
  Ill. Executive Order No. 2020-19 (April 1, 2020), available at https://www2.illinois.gov/Pages
/Executive-Orders/ExecutiveOrder2020-19.aspx.


                                                  14
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 15 of 39 PageID #:15




“the ongoing spread of COVID-19 and the danger the virus poses to the public’s health and

wellness require the reduction of on-premises consumption of food and beverages”—and

prohibited gatherings of 50 people or more, including at non-essential venues such as “fitness

centers, bowling alleys, private clubs, and theatres.22

        63.     On March 20, 2020, in response to the rapid spread of COVID-19 in the greater

Chicago Area and throughout Illinois, Governor Pritzker issued Executive Order 2020-10, which

(1) directed Illinois residents to stay in their homes except when performing “essential”

activities, (2) prohibited gatherings of 10 or more people, and (3) required “non-essential”

businesses to cease operations.23

        64.     On April 1, 2020, Governor Pritzker extended that Closure Order until April 30,

2020, stating that “in a short period of time, COVID-19 has rapidly spread throughout Illinois.”24

        65.     As of June 16, 2020, there were 134,255 diagnosed cases of COVID-19 and 6,544

deaths reported in the State of Illinois.25

        D.      Pennsylvania

        66.     Three of Plaintiff’s insured retail locations are located in Philadelphia,

Pennsylvania.




22
  Ill. Exec. Order No. 2020-07 (March 16, 2020), available at https://www2.illinois.gov/Pages
/Executive-Orders/ExecutiveOrder2020-07.aspx.
23
  Ill. Executive Order No. 2020-10 (March 20, 2020), available at https://www2.illinois.gov
/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx.
24
  Ill. Executive Order No. 2020-19 (April 1, 2020), available at https://www2.illinois.gov/Pages
/Executive-Orders/ExecutiveOrder2020-19.aspx.
25
   Illinois Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020), available at
https://www.nytimes.com/interactive/2020/us/illinois-coronavirus-cases.html.



                                                  15
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 16 of 39 PageID #:16




       67.     On March 6, 2020, Governor Tom Wolf reported the first two confirmed cases of

COVID-19 and issued a proclaimed the existence of a disaster emergency throughout the

Commonwealth of Pennsylvania.

       68.     On March 16, 2020, Mayor of Philadelphia Jim Kenney ordered the closure of all

non-essential businesses “in response to the latest data…on COVID-19.”26 Mayor Kenney later

noted that “COVID-19 may remain viable for hours to days on surfaces made from a variety of

materials located in businesses and other places, thus contaminating certain property and

places.”27

       69.     On March 16, 2020, Governor Wolf urged all “nonessential” businesses to close

their physical locations and all restaurants and bars to close their dine-in facilities to “help stop

the spread of COVID-19.”28

       70.     On March 19, 2020, Governor Wolf ordered all “non-life sustaining” businesses

in the Commonwealth to cease operations and close all physical locations.29

       71.     On March 23, 2020, Governor Wolf ordered residents of Philadelphia County and




26
  Press Release, City of Philadelphia, City Announces New Restrictions on Business Activity in
Philadelphia (March 16, 2020), available at https://www.phila.gov/2020-03-16-city-announces-
new-restrictions-on-business-activity-in-philadelphia/.
27
   City of Philadelphia, Emergency Executive Order No. 02 (March 22, 2020), available at
https://www.phila.gov/media/20200322130746/Order-2-Business-And-Congregation-
Prohibition-Stay-At-Home.pdf.
28
   Press Release, Office of Governor Tom Wolf, Wolf Administration Updates Businesses on
Guidance for COVID-19 Mitigation Efforts (March 16, 2020), available at
https://www.governor.pa.gov/newsroom/wolf-administration-updates-businesses-on-guidance-
for-covid-19-mitigation-efforts/.
29
  Pa. Executive Order (March 19, 2020) available at https://www.scribd.com/document/
452416027/20200319-TWW-COVID-19-Business-Closure-Order.



                                                  16
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 17 of 39 PageID #:17




various other counties in the Commonwealth to stay at home. That same day, the Pennsylvania

Department of Health issued a similar order, noting that “operation of non-life-sustaining

businesses present the opportunity for unnecessary gatherings, personal contact and interaction

that will increase the risk of transmission and the risk of community spread of COVID-19.”30

        72.    As of June 16, 2020, there were 83,872 diagnosed cases of COVID-19 and 6,311

deaths reported in the Commonwealth of Pennsylvania.31

        E.     Washington D.C. and Maryland

        73.    Two of Plaintiff’s insured retail locations are located in the Washington D.C.

metropolitan area or otherwise throughout Maryland.

        74.    The District of Columbia confirmed it first case of COVID-19 on March 7, 2020.

        75.    The State of Maryland reported its first three cases of COVID-19 on March 5,

2020.

        76.    On March 5, 2020, Governor Larry Hogan of Maryland declared a state of

emergency and existence of a catastrophic health emergency in Maryland.32 On March 16, 2020,

Governor Hogan ordered the closure of all restaurants and bars (except for delivery or takeout

services), fitness centers, and theatres.33 On March 23, 2020, Governor Hogan ordered the



30
   Pa. Dep’t of Health, Order of the Secretary of the Pennsylvania Department of Health to Stay
at Home (March 23, 2020), available at https://www.governor.pa.gov/wp-content/uploads/
2020/03/03.23.20-SOH-Stay-at-Home-Order.pdf.
31
   Pennsylvania Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020), available at
https://www.nytimes.com/interactive/2020/us/pennsylvania-coronavirus-cases.html.
32
  Md. Proclamation (March 5, 2020), available at https://governor.maryland.gov/wp-
content/uploads/2020/03/Proclamation-COVID-19.pdf.
33
  Md. Executive Order (March 16, 2020), available at https://governor.maryland.gov/wp-
content/uploads/2020/03/Executive-Order-Amending-Large-Gatherings.pdf.



                                               17
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 18 of 39 PageID #:18




closure of non-essential businesses, generally.34

       77.     On March 11, 2020, Mayor Muriel Bowser of the District of Columbia declared a

state of emergency and health emergency due to the “imminent hazard of or actual occurrence of

widespread exposure to an infectious agent (COVID-19) that poses a significant risk of

substantial future harm to a large number of people in the District of Columbia.”35 On March 16,

2020, Mayor Bowser ordered that restaurants cease table service, and on March 24, 2020, Mayor

Bowser ordered the physical closure of all non-essential businesses.36

       78.     As of June 16, 2020, there were 62,932 diagnosed cases of COVID-19 and 2,982

deaths reported in the State of Maryland.37

       79.     As of June 16, 2020, there were 9,818 diagnosed cases of COVID-19 and 520

deaths reported in the District of Columbia.38




34
  Md. Executive Order (March 23, 2020), available at https://governor.maryland.gov/wp-
content/uploads/2020/03/Gatherings-THIRD-AMENDED-3.23.20.pdf.
35
   District of Columbia, Mayor’s Order No. 2020-045 (March 11, 2020), available at
https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachments/MO.Decla
rationofPublicEmergency03.11.20.pdf; District of Colombia, Mayor’s Order No. 2020-046
(March 11, 2020), available at https://mayor.dc.gov/sites/default/files/dc/sites/mayormb
/release_content/attachments/MO.DeclarationofPublicHealthEmergency03.11.20.pdf.
36
   District of Columbia, Mayor’s Order No. 2020-048 (March 16, 2020), available at
https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/publication/attachments/MO-
Prohibition-on-Mass-Gatherings-During-Public-Health-Emergency.pdf; District of Colombia,
Mayor’s Order No. 2020-053 (March 24, 2020) available at https://www.pecklaw.com/wp-
content/uploads/2020/03/DC-Mayors-Order-2020-053-1.pdf.
37
   Maryland Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020), available at
https://www.nytimes.com/interactive/2020/us/maryland-coronavirus-cases.html.
38
  District of Columbia Coronavirus Map and Case Count, N.Y. TIMES (June 16, 2020),
available at https://www.nytimes.com/interactive/2020/us/washington-dc-coronavirus-
cases.html.


                                                 18
      Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 19 of 39 PageID #:19




IV.     Plaintiff’s Losses Due to the COVID-19 Pandemic and Resulting Closure Orders.

        80.    All of Plaintiff’s insured retail locations are considered “non-essential businesses”

pursuant to the Closure Orders.

        81.    As a result of the COVID-19 pandemic and the Closure Orders, America’s Kids

was required to close its storefronts and suspend its in-person workforce, thereby requiring it to

cease its business operations completely across all locations.

        82.    Human interaction is critical—and indeed, unavoidable—for Plaintiff’s business.

However, the hazardous presence of human respiratory droplets on or around Plaintiff’s premises

(and the risk of a continued hazard should business continue as usual) has damaged the property

and has rendered the premises unsafe, uninhabitable, and unfit for this use (i.e., for in-person

shopping).

        83.    During or around March 5-9, 2020, Plaintiff became aware that its insured

premises had been damaged by hazardous human respiratory droplets which posed an immediate

danger to any person(s) physically present on the premises.

        84.    After that point, it became impracticable to operate Plaintiff’s business without

immediately exposing the insured premises to hazardous human respiratory droplets. Any

attempt to operate the business would immediately and necessarily result in the property’s

exposure to the respiratory droplets of its staff and customers, making the property unfit for

occupation.

        85.    However, in an effort to mitigate its losses, Plaintiff continued to operate its

business while taking precautions to minimize the premises exposure to hazardous human

respiratory droplets.

        86.    Ultimately, the Closure Orders prohibited the public from accessing Plaintiff’s




                                                 19
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 20 of 39 PageID #:20




insured premises, thereby causing the total suspension of their operations.

       87.     Upon information and belief, since March 5-9, 2020, people carrying COVID-19

particles in, on, or about their person, have been physically present at or around Plaintiff’s

insured premises during the time the Policy was in effect.

       88.     Upon information and belief, human respiratory droplets and/or COVID-19 virus

particles have been physically present at or around Plaintiff’s insured premises—both airborne

and on surfaces and items of property at or around Plaintiff’s premises—during the time the

Policy was in effect.

       89.     Plaintiff has sustained direct physical loss and damage to items of property

located at its premises and direct physical loss and damage to its premises described in the Policy

as a result of the presence of COVID-19 particles, hazardous human respiratory droplets, and/or

the COVID-19 pandemic. The COVID-19 pandemic and the presence of hazardous respiratory

droplets caused direct physical loss of and/or damage to the premises insured under the Policy

by, among other things, damaging the property, denying access to the property, preventing

customers from physically occupying the property, causing the property to be physically

uninhabitable by customers, causing its function to be nearly eliminated or destroyed, and/or

causing a suspension of business operations on the premises.

       90.     Plaintiff has incurred substantial Business Income losses and Extra Expense

caused by: (i) the COVID-19 pandemic and the presence of hazardous respiratory droplets at or

around Plaintiff’s insured premises, and (ii) the Closure Orders which prohibit access to

Plaintiff’s insured premises or the sale of Plaintiff’s products and services.

V.     Zurich’s Denial of Plaintiff’s Claim for Coverage.

       91.     On March 27, 2020, Plaintiff submitted a timely insurance claim to Zurich




                                                 20
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 21 of 39 PageID #:21




requesting coverage for its business interruption losses and extra expenses promised under the

Policy.

           92.    On April 27, 2020, Zurich denied Plaintiff’s claim in writing. (See April 15, 2020

Denial Letter, attached hereto as Exhibit B.)

           93.    After receiving Defendant’s denial letter, on June 1, 2020, Plaintiff contacted

Zurich to clarify its position that the COVID-19 pandemic caused direct physical loss of or

damage to property at its insured premises. Plaintiff’s letter is attached as Exhibit C. Zurich

refused to change its coverage position.

           94.    Upon information and belief, Zurich has uniformly refused to provide Business

Income, Extra Expense, Civil Authority, and Microorganism coverage to most, if not all, insured

businesses that have claimed business interruption losses and/or extra expense as a result of

COVID-19 and the Closure Orders, as described below.

           95.    In the wake of the COVID-19 pandemic, Zurich published a memo to its website,

stating:

           Where our policies cover losses from the coronavirus outbreak, we are settling them
           swiftly. Unfortunately, the vast majority of business interruption policies across the
           industry are intended to cover physical damage at a property and do not include
           protection for a global pandemic, or measures required to contain the disease. We are
           reviewing every case individually and are committed to paying all valid claims quickly.39

           96.    However, Zurich categorically issued denials without first conducting a

meaningful coverage investigation. Zurich considered only its own interests and did not

meaningfully consider and address the coverage options available to policyholders but proceeded

only according to its one-sided and self-serving interpretation of the Policy.




39
  Covid-19 - Business Interruption, Zurich, available at https://www.zurich.co.uk/business/
coronavirus/business-interruption.


                                                   21
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 22 of 39 PageID #:22




       97.     Pushing its denial agenda, Zurich’s denial letters asserted coverage positions

which Defendant reasonably knew were without merit. For example, in rejecting Plaintiff’s claim

for Business Income coverage, Zurich stated that “any damage to property would be excluded

under the Microorganisms Exclusions, found in Section 12 of Form PPP-0110 (page 3 of 7).”

However, the “Microorganisms Exclusions” cited by Zurich are “excluded causes of loss” in the

“Real and Personal Property Coverage Form,” an entirely separate coverage form that provides a

separate and distinct type of property coverage from the Business Income, Extra Expense, Civil

Authority, or Microorganism coverages claimed by Plaintiff. The Business Income Coverage

Form contains no such exclusion.

       98.     Zurich ignored its duty to interpret any exclusions narrowly, took advantage of

the power and information asymmetries between insurers and their insured, construed the policy

language beyond reason and in favor of denial, and misrepresented in its denial letter the effect

of the “Microorganisms Exclusions” on the Business Income Coverage Form.

       99.     Zurich also failed to acknowledge or address that Microorganism coverage is

explicitly included in the “additional coverages” available under the Business Income Coverage

Form. Upon information and belief, Zurich uniformly cited the “Microorganisms Exclusions”

contained in the Real and Personal Property Coverage Form as a basis for denial and failed to

reasonably investigate the Business Income, Extra Expense, Civil Authority, and Microorganism

coverages available to policyholders claiming losses related to COVID-19.

       100.    Zurich’s denial of Plaintiff’s independent claim for Civil Authority coverage

underscores the shortcomings in its investigation of Plaintiff’s claim more generally by making

no mention whatsoever of any of Plaintiff’s specific locations or the facts affecting the

suspension of operations at any of those locations. In fact, Zurich did not mention a single civil




                                                22
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 23 of 39 PageID #:23




authority order. Instead, Zurich recited the same vague, general conclusion that “the presence of

the COVID-19 virus does not constitute ‘direct physical loss or damage’ to property.” See

Exhibit B. Upon information and belief, Zurich uniformly stated this conclusion to Plaintiff and

other policyholders without undertaking any investigation into claims that COVID-19 and/or the

resulting Closure Orders caused physical loss of and damage to the insured premises.

       101.      Upon information and belief, Zurich also systematically mischaracterized

Plaintiff’s and other policyholders’ claims to Zurich’s benefit. For example, in denying

Plaintiff’s claim, Defendant noted that “there were no known cases of COVID-19 virus at the

location as well as no known physical damage to the location.” Defendant made no effort to

consider any facts or law that would support coverage or to give those facts or law an objective

and fair evaluation. Instead, to the extent Zurich conducted any investigation into Plaintiff’s and

other policyholders’ claims related to COVID-19, it was merely a pre-text for eliciting

statements from policyholders that would hurt their coverage positions and favor Zurich’s denial.

Zurich used the imprimatur of an investigation to conceal from policyholders that it had no

intention of helping them find coverage.

       102.      Upon information and belief, Zurich also instructed insurance brokers to

discourage policyholders from filing claims and promulgated the false conclusion that no

coverage was available under the Business Income Coverage Form.

       103.      Upon information and belief, Zurich made these statements in furtherance of a

corporate strategy designed to intentionally mislead policyholders about the relevant coverage

terms in their policies and the force and effect of certain coverage provisions and to discourage

policyholders from filing claims for losses arising from COVID-19-related business

interruptions.




                                                 23
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 24 of 39 PageID #:24




       104.    This conduct makes it clear that Zurich was not making coverage determinations

based on the facts of the claim and the language of the policies that it issued, but rather based on

the financial impact that the pandemic would have upon the insurance industry if Zurich covered

the losses as required by the language of its own policies. Simply put, Zurich put its own

financial interests ahead of the interests of its policyholders (and taxpayers), in violation of both

New York and Illinois law.

       105.    Finally, unlike many commercial property policies available on the market, the

“all-risk” Policy that Zurich sold to Plaintiff does not exclude loss caused by a virus. In fact,

Zurich went so far as to create a “Microorganism Exclusion” for its Special and Real Property

Coverage Form but did not apply that exclusion to its Business Income Coverage Form, instead

providing “Microorganism” as an “Additional Coverage.” Thus, Plaintiff reasonably expected

that the insurance it purchased from Zurich included coverage for business interruption

damage/loss caused by viruses like COVID-19.

       106.    Zurich also could have excluded pandemic-related losses under the Business

Income Coverage Form or another endorsement to the Policy, as other insurers regularly do. The

Insurance Services Office, Inc. (“ISO”) frequently drafts form endorsements to clarify policy

coverage in anticipated disputes, which insurers regularly incorporate into their policies. In 2006,

the ISO drafted a new endorsement, CP 01 40 07 06, acknowledging that claims for business

interruption losses would be filed under existing policy language for losses resulting from the

presence of disease-causing agents. Endorsement CP 01 40 07 06, which other insurers have

since incorporated in policies, provides that the insurer “will not pay for loss or damage caused

by or resulting from any virus, bacterium or other microorganism that induces or is capable of

inducing physical distress, illness or disease.” Zurich did not include any language to this effect




                                                 24
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 25 of 39 PageID #:25




in the Business Income Coverage Form, nor did it include this endorsement in the Policy.

        107.    Instead, Zurich waited until after it collected Plaintiff’s premium, and after a

pandemic and the resulting Closure Orders caused catastrophic business losses to Plaintiff, to

attempt to limit its exposure on the back-end through its erroneous assertion that the presence of

COVID-19 is not a physical “loss” or damage and is therefore not a covered cause of loss under

its Policy.

        108.    That the insurance industry has created and often uses specific exclusions for

pandemic-related losses under similar commercial property policies undermines Zurich’s claim

that the presence of a virus, like COVID-19, did not cause physical “loss” or damage to

Plaintiff’s premises. Indeed, if a virus could not result in physical “loss” or damage to property,

such specific exclusions for pandemic or virus-related losses would be unnecessary.

        109.    Thus, Zurich’s swift and wholesale denial of coverage is arbitrary, unreasonable,

and inconsistent with the facts and plain language of the Policy. Upon information and belief,

Zurich’s denials were driven by Zurich’s desire to reduce or extinguish its own financial

exposure to the economic fallout caused by the COVID-19 crisis, rather than its obligation to

initiate, as is its legal duty, a full and fair investigation of the claims and a careful review of the

Policy it sold to Plaintiff.

                                      CLASS ALLEGATIONS

        110.    Class Definition: Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1),

23(b)(2), and 23(b)(3), Plaintiff brings this action on behalf of itself and a class of similarly

situated individuals defined as follows:

        Class
        All persons and entities that own an interest in a New York business that: (1) has
        Business Income, Extra Expense, Civil Authority, and/or Microorganism coverage to
        insure property under Zurich’s Business Income Coverage Form, No. PPP-0130 (08 16)



                                                   25
Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 26 of 39 PageID #:26




  and/or Extra Expense Coverage Form, No. PPP-0132 (08 16) or any other Zurich
  coverage form with identical language; (2) suffered Business Income and/or Extra
  Expense losses due to the COVID-19 pandemic, (3) has made an insurance claim for
  losses; and (4) has been denied coverage.

         New York Subclass
         All persons and entities that own an interest in a New York business that: (1) has
         Business Income, Extra Expense, Civil Authority, and/or Microorganism
         coverage to insure property in New York under Zurich’s Business Income
         Coverage Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage Form, No.
         PPP-0132 (08 16) or any other Zurich coverage form with identical language; (2)
         suffered Business Income and/or Extra Expense losses due to the COVID-19
         pandemic, (3) has made an insurance claim for losses; and (4) has been denied
         coverage.

         New Jersey Subclass
         All persons and entities that own an interest in a New York business that: (1) has
         Business Income, Extra Expense, Civil Authority, and/or Microorganism
         coverage to insure property in New Jersey under Zurich’s Business Income
         Coverage Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage Form, No.
         PPP-0132 (08 16) or any other Zurich coverage form with identical language; (2)
         suffered Business Income and/or Extra Expense losses due to the COVID-19
         pandemic, (3) has made an insurance claim for losses; and (4) has been denied
         coverage.

         Illinois Subclass
         All persons and entities that own an interest in a New York business that: (1) has
         Business Income, Extra Expense, Civil Authority, and/or Microorganism
         coverage to insure property in Illinois under Zurich’s Business Income Coverage
         Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage Form, No. PPP-
         0132 (08 16) or any other Zurich coverage form with identical language; (2)
         suffered Business Income and/or Extra Expense losses due to the COVID-19
         pandemic, (3) has made an insurance claim for losses; and (4) has been denied
         coverage.

         Pennsylvania Subclass
         All persons and entities that own an interest in a New York business that: (1) has
         Business Income, Extra Expense, Civil Authority, and/or Microorganism
         coverage to insure property in Pennsylvania under Zurich’s Business Income
         Coverage Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage Form, No.
         PPP-0132 (08 16) or any other Zurich coverage form with identical language; (2)
         suffered Business Income and/or Extra Expense losses due to the COVID-19
         pandemic, (3) has made an insurance claim for losses; and (4) has been denied
         coverage.




                                         26
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 27 of 39 PageID #:27




               Maryland Subclass
               All persons and entities that own an interest in a New York business that: (1) has
               Business Income, Extra Expense, Civil Authority, and/or Microorganism
               coverage to insure property in Maryland under Zurich’s Business Income
               Coverage Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage Form, No.
               PPP-0132 (08 16) or any other Zurich coverage form with identical language; (2)
               suffered Business Income and/or Extra Expense losses due to the COVID-19
               pandemic, (3) has made an insurance claim for losses; and (4) has been denied
               coverage.

               DC Subclass
               All persons and entities that own an interest in a New York business that: (1) has
               Business Income, Extra Expense, Civil Authority, and/or Microorganism
               coverage to insure property in District of Columbia under Zurich’s Business
               Income Coverage Form, No. PPP-0130 (08 16) and/or Extra Expense Coverage
               Form, No. PPP-0132 (08 16) or any other Zurich coverage form with identical
               language; (2) suffered Business Income and/or Extra Expense losses due to the
               COVID-19 pandemic, (3) has made an insurance claim for losses; and (4) has
               been denied coverage.

       (Together, the “Classes.” Members of the proposed Classes are jointly referred to herein
       as “Class Members.”)

The following people are excluded from the Classes: (1) any Judge or Magistrate presiding over

this action and the members of their family; (2) Defendant, Defendant’s subsidiaries, parents,

successors, predecessors, and any entity in which the Defendant or its parents have a controlling

interest and their current or former employees, officers and directors; (3) persons who properly

execute and file a timely request for exclusion from the Classes; (4) persons whose claims in this

matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel

and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       111.    Numerosity: The exact number of Class members is unknown, but individual

joinder in this case is impracticable. The Classes likely consist of thousands if not hundreds of

thousands of members. Class members can be easily identified through Defendant’s records.

       112.    Commonality and Predominance: There are many questions of law and fact



                                                27
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 28 of 39 PageID #:28




common to the claims of Plaintiff and the other Class members, and those questions predominate

over any questions that may affect individual Class members. Common questions for the Classes

include but are not limited to the following:

           a. Whether Zurich issued all-risk insurance policies to Plaintiff and Class members

               in exchange for payment of premiums by Plaintiff and the Class members;

           b. Whether Plaintiff and the Classes suffered a covered loss based on the common

               policies issued to Plaintiff and the Class members;

           c. Whether Zurich wrongfully denied all claims based on COVID-19;

           d. Whether COVID-19 causes “direct physical loss or damage” to property;

           e. Whether Zurich’s Business Income coverage applies to a suspension of business

               caused by COVID-19;

           f. Whether the Closure Orders constitute “action[s] of civil authority;”

           g. Whether Zurich’s Civil Authority coverage applies to a loss of Business Income

               caused by the Closure Orders requiring the suspension of business as a result of

               COVID-19;

           h. Whether Zurich’s Extra Expense coverage applies to efforts to minimize a loss

               caused by COVID-19;

           i. Whether Zurich has breached its contracts of insurance through a blanket denial

               of all claims based on business interruption, income loss or closures related to

               COVID-19 and the Closure Orders; and

           j. Whether Plaintiff and the Classes are entitled to an award of reasonable attorney

               fees, interest and costs.

       113.    Typicality: Plaintiff’s claims are typical of the claims of the other members of the




                                                28
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 29 of 39 PageID #:29




Classes in that Plaintiff and Class members purchased identical insurance coverage from

Defendant containing identical language regarding Business Income losses and Extra Expense,

their coverage claims for COVID-19 losses were denied by Defendant, and they have sustained

damages arising out of Defendant’s wrongful denials.

        114.    Adequate Representation: Plaintiff has and will continue to fairly and

adequately represent and protect the interests of the Classes and has retained counsel competent

and experienced in complex litigation and class actions. Plaintiff has no interests antagonistic to

those of the Classes, and Defendant has no defenses unique to Plaintiff. Plaintiff and its counsel

are committed to vigorously prosecuting this action on behalf of the Classes, and they have the

resources to do so. Neither Plaintiff nor its counsel have any interest adverse to those of the other

Class members.

        115.    Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests: Plaintiff seek class-wide adjudication as to the interpretation, and

resultant scope, of the Special Property Coverage Form. The prosecution of separate actions by

individual Class members would create an immediate risk of inconsistent or varying

adjudications on this issue, which would establish incompatible standards of conduct for

Defendant in evaluating future claims. Moreover, the adjudications sought by Plaintiff could, as

a practical matter, substantially impair or impede the ability of other Class members, who are not

parties to this action, to protect their interests.

        116.     Declaratory and Injunctive Relief: Defendant acted or refused to act on

grounds generally applicable to Plaintiff and the other Class members, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

Classes.




                                                      29
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 30 of 39 PageID #:30




       117.    Superiority: This class action is appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all Class members is impracticable. The prosecution of separate

actions by individual Class members would impose heavy burdens upon the courts and would

create a risk of inconsistent or varying adjudications of the questions of law and fact common to

the Classes. By contrast, a class action presents far fewer management difficulties and provides

the benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court. Economies of time, effort, and expense will be fostered, and uniformity of decisions will

be ensured.

       118.    Plaintiff reserves the right to revise the foregoing “Class Allegations” and “Class

Definition” based on facts learned through additional investigation and discovery.

                                FIRST CAUSE OF ACTION
                                     Declaratory Relief
                            (On behalf of Plaintiff and the Classes)

       119.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       120.    Plaintiff’s Policy, as well as those of other Class members, are insurance contracts

under which Defendant was paid premiums in exchange for its promise to pay Plaintiff’s and the

Class’s losses for claims covered by the Policy.

       121.    Plaintiff and other Class members have complied with all applicable provisions of

the Policy and/or those provisions have been waived by Zurich, or Zurich is estopped from

asserting them.

       122.    Defendant has arbitrarily and without justification refused to reimburse Plaintiff

and Class members for any losses incurred by them in connection with the covered business

losses and extra expenses related to the Closure Orders and the necessary interruption of their




                                                   30
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 31 of 39 PageID #:31




businesses stemming from COVID-19.

       123.     Zurich has denied claims related to COVID-19 on a uniform and class-wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment.

       124.    An actual case or controversy exists regarding Plaintiff’s and the Classes’ rights

and Defendant’s obligations under the Policy to reimburse Plaintiff and the Classes for the full

amount of losses incurred by Plaintiff and the Classes in connection with the Closure Orders and

the suspension of their businesses stemming from COVID-19.

       125.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the Classes seek a declaratory

judgement from this Court declaring the following:

            a. Plaintiff’s and the Classes’ losses incurred in connection with the Closure Orders

               and the necessary interruption of their businesses stemming from the COVID-19

               pandemic are insured losses under the Business Income Coverage Form and Extra

               Expense Coverage Form;

            b. Zurich has waived any right it may have had to assert defenses to coverage, or

               otherwise seek to bar or limit coverage for Plaintiff’s and the Classes’ losses, by

               issuing blanket coverage denials without conducting a claim investigation as

               required by law; and

            c. Zurich is obligated to pay Plaintiff and the Classes for the full amount of the

               losses incurred and to be incurred, in connection with the covered business losses

               related to the Closure Orders, during the period of restoration and the necessary

               interruption of their businesses stemming from the COVID-19 pandemic.




                                                 31
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 32 of 39 PageID #:32




                                SECOND CAUSE OF ACTION
                                      Breach of Contract
                             (On behalf of Plaintiff and the Classes)

       126.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       127.    Plaintiff’s Policy, as well as those of other Class members are insurance contracts

under which Defendant was paid premiums in exchange for its promise to pay Plaintiff’s and the

Classes’ losses for claims covered by the Policy.

       128.    Plaintiff and the Classes have complied with all applicable provisions of the

Policy and/or those provisions have been waived by Zurich, or Zurich is estopped from asserting

them, yet Defendant has abrogated its insurance coverage obligations pursuant to the Policy’s

clear and unambiguous terms.

       129.    By denying coverage for any business losses and extra expense incurred by

Plaintiff and the Classes in connection with the Closure Orders and the COVID-19 pandemic,

Zurich has breached its coverage obligations under the Policy.

       130.    Zurich knowingly and willfully breached its coverage obligations under the Policy

in order to protect Defendant’s financial interests in the wake of unanticipated insurance claims

related to the COVID-19 pandemic.

       131.    As a result of Defendant’s breaches of the policies, Plaintiff and the Classes have

sustained, and continue to sustain, substantial damages for which Defendant is liable, in an

amount to be established at trial.

                              THIRD CAUSE OF ACTION
      Statutory Penalty for Deceptive Practices and/or Bad Faith Denial of Insurance
                          (On behalf of Plaintiff and the Classes)

       132.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       133.    New York’s General Business Law (GBL) § 349(a) makes it unlawful to engage




                                                 32
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 33 of 39 PageID #:33




in “[d]eceptive acts or practices in the conduct of any business, trade or commerce or in the

furnishing of any service in” the State of New York.

       134.    Defendant operates its business providing insurance services throughout the State

of New York, including to Plaintiff and Class members, and it furnishes its’ policyholders with

standard policy forms to be purchased at large, therefore engaging in consumer-oriented conduct

within the meaning of GBL § 349. Upon information and belief, Defendant also issued wholesale

coverage denials (using form denial letters) to policyholders claiming business interruption

losses related to COVID-19.

       135.    When Plaintiff and the Classes purchased the Policy from Defendant, they

reasonably believed that claims for such losses would be assessed in a reasonable and fair

manner, including a fair coverage investigation.

       136.    However, Defendant, finding itself in troubled economic times, disregarded the

ordinary and intended purpose of the Policy’s Business Income, Civil Authority, Microorganism,

and Extra Expense coverage, abandoned the industry’s (and its own) standards for fair and

comprehensive claims investigation and handling, and immediately and categorically denied

claims for losses related to the COVID-19 pandemic, including claims by Plaintiff and, upon

information and belief, the Classes.

       137.    Defendant’s immediate coverage denial to Plaintiff’s claim was part of a

corporate strategy to deny any claims for losses related to COVID-19, without reference to the

facts underlying the claim, the ordinary purpose of the relevant policy provisions, or the specific

policy language at issue, and was aimed at all policyholders in the general public.

       138.    Defendant’s conduct in denying Plaintiff’s—and, upon information and belief, the

Classes’—claims also constitutes “unfair claims settlement practices” under New York Insurance




                                                33
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 34 of 39 PageID #:34




Law § 2601, which likewise constitutes a deceptive practice under GBL § 349.

        139.    Specifically, Defendant categorically and systematically denied claims related to

COVID-19 without investigating or referring to the particular facts or the specific policy

language (and in Plaintiff’s case, without even referencing the relevant policy provisions) and

disseminated information to insurance agents, brokers, and the general public designed to

mislead policyholders about their coverage rights and to discourage policyholders from even

filing claims, in violation of New York Insurance Law that prohibits “knowingly misrepresenting

to claimants pertinent facts or policy provisions relating to coverages at issue” and “failing to

adopt and implement reasonable standards for the prompt investigation of claims arising under

its policies” and requires insurers to “attempt in good faith to effectuate prompt, fair and

equitable settlements of claims submitted in which liability has become reasonably clear[.]” See

§ 2601(a)(1), (3), (4).

        140.    The practices described above were committed by Defendant knowingly and

willfully in order to mislead the public, discourage the filing of claims, and avoid paying benefits

to policyholders, that is, to protect Defendant’s financial interests (at the expense of the insureds)

in the wake of a global pandemic.

        141.    Defendant’s denials also constitute “improper claims practices” under Illinois law

that prohibits insurers from knowingly misrepresenting to their insureds relevant facts or policy

provisions contained in policies they issued. See 215 ILCS 5/154.6 (h), (n). Defendant’s denials

were also vexatious and unreasonable.

        142.    As a consequence of Defendant’s actions, Plaintiff and Class members suffered an

ascertainable loss of the coverage benefits that they reasonably believed they were entitled to

under the Policy. Plaintiff and Class members also suffered damages by paying premiums to




                                                 34
         Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 35 of 39 PageID #:35




Defendant for policy coverage and claims processing standards that they did not receive. Plaintiff

thus requests that the Court enter a judgment in favor of Plaintiff and the Classes and against

Defendant for the premiums they paid to Defendant and/or the coverage benefits that they

reasonably believed they were entitled to but did not receive, in an amount to be established at

trial.

           143.   Alternatively, Plaintiff requests that the Court enter a judgment pursuant to 215

ILCS 5/155 in favor of Plaintiff and the Classes and against Defendant for an amount equal to

the greater of (1) 60% of the amount which the trier of fact finds that Plaintiff and the Classes are

entitled to recover under the policies, exclusive of costs; or (2) $60,000 per class member.

           144.   Plaintiff further requests that the Court enter a judgment in favor of Plaintiff and

against Defendant for an amount equal to the attorneys’ fees and costs incurred by Plaintiff for

the prosecution of this coverage action.

                                 FOURTH CAUSE OF ACTION
                                             Bad Faith
                               (On behalf of Plaintiff and the Classes)

           145.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

           146.   Defendant owed Plaintiff and the Classes a duty of good faith and fair dealing in

conducting its investigation, making a coverage determination, communicating with the

insured(s), and in handling the claims described herein. This duty was implicit in the Policy and

also derived from the parties’ special relationship as insured and insurer.

           147.   Defendant breached its duty of good faith and fair dealing by wrongfully, and

without reasonable justification, denying coverage to Plaintiff and the Classes under the Policy.

Defendant’s processing and denial of Plaintiff’s claim was unreasonable and done in bad faith. It

was reasonably foreseeable (or should have been foreseeable) that Plaintiff and the Classes




                                                    35
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 36 of 39 PageID #:36




would be deprived of coverage benefits and forced to file suit to enforce their rights under the

Policy as a result of Defendant’s conduct.

            148.   Specifically, Defendant intentionally, fraudulently, maliciously, and/or recklessly

(1) failed to effectuate a prompt and fair settlement of Plaintiff’s claim when liability was

reasonably clear; (2) refused and failed to conduct a reasonable, prompt, and fair investigation

into the issues surrounding Plaintiff’s claim; (3) denied Plaintiff’s claim for its own financial

preservation and with no reasonable or justifiable basis; (4) failed to treat Plaintiff’s interests

with equal regard to its own; (5) mischaracterized the nature of Plaintiff’s losses in order

minimize the coverage available to Plaintiff and to protect Defendant’s own financial interests;

(6) falsely represented to Plaintiff that coverage was not available under the Policy and ignored

provisions of the Policy that plainly provided coverage for Plaintiff’s claimed losses; (7)

misrepresented relevant facts and policy provisions to Plaintiff; and (8) forced Plaintiff to file

suit to enforce its rights under the Policy.

            149.   Defendant, acting with conscious disregard for Plaintiff’s rights and with the

intention of causing (or willfully disregarded the probability of causing) unjust and cruel

hardship on Plaintiff, ignored the facts and law validating Plaintiff’s claim for benefits, denied

Plaintiff’s claim, and withheld monies and benefits rightfully due to Plaintiff.

            150.   Upon information and belief, Defendant’s handling of Plaintiff’s claim was part

of a general policy and practice of denying all claims for business income and extra expense

related to COVID-19.

            151.   As a result, Plaintiff and the Classes have sustained, and continue to sustain,

substantial consequential damages for which Defendant is liable, in an amount to be established

at trial.




                                                    36
     Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 37 of 39 PageID #:37




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully request that the Court:

       1.        Enter an order certifying the proposed Classes, as defined above, designating

Plaintiff as representative of the Classes, and appointing Plaintiff’s undersigned attorneys as

Class Counsel;

        2.       Enter a declaratory judgement in favor of Plaintiff and the Classes and against

Defendant, declaring as follows:

             a. Plaintiff’s and the Class members’ losses incurred in connection with the Closure

                 Orders and the necessary interruption of their businesses stemming from the

                 COVID-19 pandemic are insured losses under the Policy;

             b. Zurich has waived any right it may have had to assert defenses to coverage or

                 otherwise seek to bar or limit coverage for Plaintiff’s and the Class members’

                 losses by issuing blanket coverage denials without conducting a claim

                 investigation as required under New York law; and

             c. Zurich is obligated to pay Plaintiff and the Classes for the full amount of the

                 losses incurred and to be incurred in connection with the covered business losses

                 related to the Closure Orders and the necessary interruption of their businesses

                 stemming from the COVID-19 pandemic.

        3.       Enter a judgement on the Second Cause of Action in favor of Plaintiff and the

Classes and against Defendant and award damages for breach of contract in an amount to be

established at trial;

        4.       Enter a judgement on the Third Cause of Action in favor of Plaintiff and the




                                                  37
    Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 38 of 39 PageID #:38




Classes and against Defendant for deceptive acts and practices in violation of New York’s

General Business Law § 349 and granting actual damages and treble damages should the Court

find that Defendant’s actions were willful.

       5.        Enter a judgment on the Fourth Cause of Action in favor of Plaintiff and the

Classes and against Defendant for bad faith;

       6.        Award to Plaintiff reasonable litigation expenses and attorneys’ fees;

       7.        Award to Plaintiff punitive damages for Defendant’s bad faith;

       8.        Award to Plaintiff and the Classes pre- and post- judgment interest, to the extent

allowable; and

       9.        Award to Plaintiff such other and further relief as may be just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial for all issues so triable.



                                               Respectfully submitted,

                                               AMERICA’S KIDS, LLC, individually and
                                               on behalf of all others similarly situated,


Dated: June 16, 2020                           By: /s/ Benjamin H. Richman
                                               One of Plaintiff’s Attorneys

                                               Jay Edelson
                                               jedelson@edelson.com
                                               Benjamin H. Richman
                                               brichman@edelson.com
                                               Theo Benjamin
                                               tbenjamin@edelson.com
                                               EDELSON PC
                                               350 North LaSalle Street, 14th Floor
                                               Chicago, Illinois 60654
                                               Tel: 312.589.6370
                                               Fax: 312.589.6378



                                                  38
Case: 1:20-cv-03520 Document #: 1 Filed: 06/16/20 Page 39 of 39 PageID #:39




                                  Lily Hough
                                  lhough@edelson.com
                                  EDELSON PC
                                  123 Townsend Street, Suite 100
                                  San Francisco, California 94107
                                  Tel: 415.212.9300
                                  Fax: 415.373.9435




                                    39
